           Case 2:21-cv-00691-APG-VCF Document 14 Filed 07/20/21 Page 1 of 2




 1
     David H. Krieger, Esq.
     Nevada Bar No. 9086
 2   Shawn W. Miller, Esq.
 3   Nevada Bar No. 7825
     KRIEGER LAW GROUP, LLC
 4   2850 W. Horizon Ridge Pkwy, Suite 200
 5   Henderson, Nevada 89052
     Phone: (702) 848-3855
 6   dkrieger@kriegerlawgroup.com
 7   smiller@kriegerlawgroup.com
     Attorney for Plaintiff
 8   Alfonso Elenes Contreras
 9

10                              UNITED STATES DISTRICT COURT
11
                                          DISTRICT OF NEVADA
12

13                                                           Case No.: 2:21-cv-00691-APG-VCF
      ALFONSO ELENES CONTRERAS,
14

15                           Plaintiff,                      STIPULATION AND ORDER FOR
                                                             EXTENTION OF TIME FOR
16    v.                                                     PLAINTIFF TO RESPOND TO
17                                                           DEFENDANT’S MOTION TO
      THE RETAIL EQUATION, INC.,                             DISMISS
18

19                           Defendant.                                    (First Request)
20

21
            Plaintiff, Alfonso Elenes Contreras, and Defendant, The Retail Equation, Inc., by and through
22
     their undersigned counsel, collectively the “Parties,” hereby agree and stipulate that Plaintiff is hereby
23

24   granted a 2-week extension of time until August 3, 2021 to respond to The Retail Equation, Inc.’s Motion

25   to Dismiss Complaint (“Motion to Dismiss”), filed on July 6, 2021 [ECF 12].

26

27

28

                                                         1
                                                                      Case 2:21-cv-00691-APG-VCF Document 14 Filed 07/20/21 Page 2 of 2



                                                           1           Plaintiff’s current deadline to respond to the Motion to Dismiss is July 20, 2021. The reason for
                                                           2
                                                                the extension is because Plaintiff needs additional time to examine the arguments and legal analysis set
                                                           3
                                                                forth in the Motion to Dismiss, to evaluate and determine whether an amended complaint could address
                                                           4
                                                                issues raised in the Motion to Dismiss, and to respond to the arguments asserted therein. This is Plaintiff’s
                                                           5

                                                           6    first request for an extension and Defendant has agreed to the extension of time and will not be prejudiced

                                                           7    by the extension.
                                                           8
                                                                       Stipulated and Agreed: July 19, 2021.
                                                           9

                                                           10
                                                                        /s/ Shawn W. Miller             .                    /s/ Rory T. Kay                            .
                                                           11           David H. Krieger, Esq.                               Rory T. Kay, Esq.
                                                                        Shawn W. Miller, Esq.                                Tara U. Teegarden, Esq.
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12           KRIEGER LAW GROUP, LLC                               McDONALD CARANO LLP
                                                                        2850 W. Horizon Ridge Pkwy., Suite 200               2300 West Sahara Avenue, Suite 1200
                         Henderson, Nevada 89052




                                                           13
                                                                        Henderson, Nevada 89052                              Las Vegas, Nevada 89102
                                                           14           Attorneys for Plaintiff,                             Attorneys for Defendant,
                                                                        Alfonso Elenes Contreras                             The Retail Equation, Inc.
                                                           15

                                                           16

                                                           17

                                                           18

                                                           19                                ORDER GRANTING EXTENSION OF TIME

                                                           20
                                                                       IT IS SO ORDERED.
                                                           21
                                                                                                                    ________________________________________
                                                           22                                                       UNITED STATES DISTRICT JUDGE
                                                           23
                                                                                                                              July 20, 2021
                                                                                                                    Dated: __________________________________
                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                                  -2-
